EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Einhorn on 8/17/2022.
The application has been amended as follows: 

Claims
NOTE: All claims remain as previously presented unless otherwise noted.

1. (Currently Amended): A method for treating a tumor comprising administering to a patient in need thereof a combination of polydatin and curcumin, wherein the tumor is selected from the group consisting of astrocytomas, oligodendrogliomas, ependymomas, anaplastic astrocytomas and glioblastomas.
5. (Canceled)
11. (Currently Amended): The method of claim 1, wherein the polydatin and curcumin are administered in a daily dose of at least about 400 mg total of active compounds; or are administered in a dose from about 2 mg to about 4 mg of polydatin and from about 2 mg to about 5 mg of curcumin per kilogram of body weight of [[a]]the patient per day.

13. (Currently Amended): The method of claim 1, wherein the polydatin and curcumin are administered:
(a) daily for at least 6 weeks during treatment with radiotherapy and chemotherapy;
(b) for at least 1 year, optionally with 6-12 cycles of Temozolomide,
(c) for the rest of [[a]]the patient's life; 
(d) with two periods of administration, a periodicity relative to [[the]]an acute phase and a periodicity relative to [[the]]a maintenance phase; 
(e) during an acute phase, or optionally for 
(f) in amounts of at least 500 mg per day in a single or fractionated dose; or 
(g) during a maintenance phase, or optionally for the rest of [[a]]the patient's life, or optionally in an amount of at least 300 mg administered in a single or fractionated daily dose.
16. (Canceled)
19. (Canceled)
20. (Currently Amended): The method of claim [[19]]1, wherein the composition comprises: from about 5.5% to about 6.5% by weight of polydatin; from about 6% to about 8% by weight of curcumin; or, from about 5.5% to about 6.5% by weight of polydatin and from about 6% to about 8% by weight of curcumin.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the preliminary amendment, filed on 1/29/2021, in which claims 1-14 are amended to change the breadth and scope of the claims and claims 15-20 are newly added. No claims are canceled.
In view of the Examiner’s amendment above, claims 1-4, 6-15, 17, 18 and 20 are pending in the instant application and are found to be allowable.

	Priority
This application is a National Stage Application of PCT/IB2019/056565, filed on 8/1/2019.  The instant application claims foreign priority to IT 10-2018-000007787, filed on 8/2/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/29/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 1/29/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following citations represent the most relevant prior art. 
Sordillo et al. (US 2017/0079934, PTO-892) discloses a method for treating a glioblastoma by administering a composition comprising curcumin or curcumin and a chemotherapeutic agent. (Cols. 1-2)
Zhou et al. (US 2012/0231097, PTO-892) discloses a method of treating a tumor by administering a compositions comprising multiple plant extracts, specifically Rhizoma Polygoni Cuspidati extract having polydatin exceeding 1 %. (Claims 5 and 9)
Mukherjee et al. (Molecules, 2018, IDS) discloses a method of treating a glioblastoma by administering a composition comprising resveratrol, curcumin and epicatechin gallate (ECG). (Abstract)
It is evident from the prior art of Sordillo and Zhou that curcumin and polydatin are individually known for anti-tumor treatment. Mukherjee shows that a combination of resveratrol, curcumin and ECG is effective for treating glioblastoma. One of ordinary skill in the art is aware that polydatin is a resveratrol glycoside. Hence, it would be reasonable that polydatin could be a substitute for resveratrol and that the combination of polydatin and curcumin would be expected to be effective for treating tumors. However, polydatin is not known for specifically treating tumors of the glia. In addition, because Mukherjee does not directly test the combination of resveratrol and curcumin, it is not clear if the method would be similarly effective in the absence of ECG. In sum, the prior art suggests that polydatin + curcumin would be expected to treat tumors in general, but does not direct one to specifically treat tumors of the glia using polydatin + curcumin. The specification demonstrates surprising results, with respect to the survival rate of patients administered polydatin + curcumin, with an 11% survival rate (or 25% survival rate for patients strictly adherent to protocol), compared to a 3% survival rate using conventional therapy. This survival rate increase is not expected and renders the claims novel and non-obvious over the prior art.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623